Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



FELIPE LACKEY RANGEL,


                                    Appellant,

v.

NPG OF TEXAS, L.P. d/b/a KVIA TV
CHANNEL 7 ABC,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-09-00056-CV

Appeal from
 County Court at Law No. 3

of El Paso County, Texas

(TC # 2005-4619)



MEMORANDUM OPINION


	Pending before the Court is Felipe Lackey Rangel's motion to dismiss the appeal pursuant
to Tex.R.App.P. 42.1(a)(1) because Rangel no longer wishes to prosecute the appeal.  We grant the
motion and dismiss the appeal with prejudice.  Costs are assessed against Appellant.  See
Tex.R.App.P. 42.1(d).

November 24, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.